﻿
 
 

The Mali delegation, which I have the honour to lead, extends its warmest congratulations to Ambassador Garba on his election to preside over the forty-fourth session. His election honours all of Africa, and we are all the more pleased since his country, the Federal Republic of Nigeria, maintains excellent relations of friendship and co-operation with the Republic of Mali. My delegation is convinced that his personal qualities and his rich diplomatic experience, which have won him the confidence of the General Assembly, guarantee that our work will be successful.
I take this opportunity to pay a well-deserved tribute to his predecessor, Mr. Dante Caputo, for the effective and wise way in which he directed the work of the forty-third session. I also wish to express my delegation's appreciation to the Secretary-General, Mr. Javier Perez de Cuellar, for his constant efforts to realize the ideals of the United Nations. The fruitful co-operation that existed during the term in office that President Moussa Traore has just ended at the head of the Organization of African Unity (OAU) enabled us to appreciate his great devotion to the cause of peace and co-operation between peoples. I extend to him the sincere thanks of the Republic of Mali for his constant understanding and willingness to help in the quest for solutions to African problems.
Since the last session the international political situation has continued to develop favourably, and there has been a political relaxation in the relations between the two major Powers. However, for the nations that constitute the third world there remain many uncertainties and subjects of concern which form an obstacle to a positive evolution of the world climate and provide challenges to be met. They include natural disasters; economic and financial constraints and the debt crisis  unsuitable remedies put forward by international financial and  monetary institutions the persistence of the apartheid regime and of the grave situation in the Middle East and the intifadah and many hotbeds of tension that continue in many parts of the world in spite of the increasingly expressed resolve to eliminate them. In a few weeks there will be a self-determination referendum in Namibia that will set the Namibian people on the noble and lofty course of independence and freedom.
Being well aware of the strategy of the Pretoria racists, which is constantly to resort to delaying tactics, the Organization of African Unity and the Movement of Non-Aligned Countries have deplored the reduction in the numbers of those making up the United Nations Transition Assistance Group, because they know the real dangers of such reductions.
Our fears have been confirmed by the massacres of Namibian fighters that darkened the initial days of the implementation of Security Council resolution 435 (1978), the recent assassination of Anton Łubowski, the incorporation into the South African security forces in Namibia of elements of the Koevoet, which is a veritable death squad, and the intimidation of Namibians by the South African security forces - in a word, by all the sordid plots hatched by the Pretoria racists.
The intentions of the Pretoria racists always remain the same: to perpetuate their colonial domination in Namibia and to establish in the Territory a Government that does their bidding. In the past the goal was to destroy the South West Africa People's Organization (SWAPO), the authentic representative of the Namibian people  today it is to prevent, by all sorts of fraudulent manoeuvres, SWAPO's winning the elections.
In this context, we urge the Security Council to take the appropriate measures to control the situation in Namibia effectively and completely, in order to ensure that the independence process proceeds correctly. In that regard, we welcome the recent measures taken by the Security Council to increase the number of police officers attached to the United Nations Transition Assistance Group.
In any event, the November elections must result in genuine independence for Namibia. A perverted independence and a failed decolonisation would betray all the sacrifices made by the heroic Namibian people and the commendable efforts of the international community to assert the inalienable rights of peoples and to protect international peace and security.
In South Africa itself, the lot of the black majority has not improved since our last session. The black population is still denied its most basic rights. The state of emergency is still in force, despite the repeated appeals of the international community. Arrests, arbitrary judgements and summary executions continue at a frenzied pace.
The Pretoria racists must yield to the evidence that repression, however fierce, will never succeed in stifling a people's aspirations to freedom nor in overcoming their desire for liberation. The continuation of the people's revolt, which is broadening in South Africa, in spite of violent repression, bears eloquent witness to that.
What is needed in South Africa is the establishment of a democratic, multiracial and egalitarian regime, installed by free elections. For that to be achieved, it is essential that the state of emergency be lifted, that Nelson Mandela and all other political prisoners be unconditionally freed, that discriminatory laws be repealed and that all South Africans, without distinction as to race, enjoy the right to vote.
The Declaration on South Africa adopted by the ad Hoc Committee of Heads of State and Government on Southern Africa in Harare on 21 August should be the basis of any negotiations to that end. Much is being said about changes that have occurred in the leadership of the political party in power in South Africa and about the new spirit of openness of the new President and of his desire for a change in policy in South Africa. We do not harbour any illusions: apartheid cannot be tolerated it must be totally dismantled and it is only if actions by the new leaders of the racist regime of South Africa ate taken along this path that we will appreciate them.
My country is convinced that the international community roust remain vigilant in view of the manoeuvres of the racist regime of Pretoria, and at the special session of the General Assembly on the policy of apartheid and its destructive consequences in southern Africa, planned for next December, we shall express our complete solidarity with the valiant people of South Africa.
In Angola, we are pleased with the establishment of dialogue between the Government of the People's Republic of Angola and UNITA, a dialogue we fervently hope will lead to genuine peace in that country. We therefore urge all patties to abide by the Gbadoli agreements and take specific steps in keeping with the aspirations of the Angolan people to unity, peace and social and economic development.
In Western Sahara, the joint efforts of the current Chairman of the Organization of African Unity (OAU) and the Secretary-General have led to the development of a settlement plan for this question in accordance with resolutions 104 (XIK) of the OAU and 40/50 of the General Assembly. Acceptance of the plan in August 1988 by the two parties - the Kingdom of Morocco and the POLISARIO Front - is an important step in the process towards the organization of a free and general referendum on self-determination. It is true that obstacles remain, but the establishment last June of the Technical Commission for the Implementation of the Plan will certainly make it possible to overcome them. Aware of the seriousness of the situation, my delegation urges the Kingdom of Morocco and the POLE ARIO to embark on a dialogue with a view to a just and definitive solution to that painful conflict. As a country of the region, the Republic of Mali, will continue, as in the past, to work towards a settlement of the conflict.
In another area, there have been positive developments in the Chad-Libya conflict since July 1989, thanks to the summit meeting held at the initiative of the Head of State of Mali, General Moussa Traore, which convened in Bamako his peers from Algeria, Gabon, Nigeria, Libya and Chad. The signing of a framework agreement between the two countries on 31 August in Algiers offers good prospects for a definitive solution to that dispute.
In the Middle East, the Palestinian people is still waging its heroic struggle to recover its- national rights. The most heroic expression of that struggle is the intifadah - that revolt of the people in the occupied territories which has mobilized Palestinians into the streets, including a large number of women and children, who are standing up unarmed to the Israeli occupation forces which, in violation of the Fourth Geneva Convention of 12 August 1949, ate committing acts of torture and carrying out massacres. The current generation of stone throwers is a new category of martyrs of the Palestinian people whose sacrifice invites the international community to undertake firm and resolute action to compel Israel to recognize the inalienable national rights of that people.
My delegation is convinced that the problem of the Middle East, at the core of which is the question of Palestine, requires a comprehensive settlement. In this regard it supports the idea of convening an international peace conference on the Middle East under the auspices of the United Nations and with the participation of  the five permanent members of the Security Council and of all parties to the conflict, including the Palestine Liberation Organization, the sole, legitimate representative of the Palestinian people, on an equal footing.
The persistent upheaval in Lebanon and the present tragedy of the Lebanese people are direct consequences of the Middle East problem. The Malian people deplore these tragic events. We appeal to the international community at large to do more to restore peace to that country, by preserving its independence and its territorial integrity, in accordance with the relevant Security Council resolution calling for the immediate and unconditional withdrawal of Israeli forces from Lebanon and the deployment of the United Nations Interim force in Lebanon. My delegation supports and encourages the mediation efforts now being made by the Tripartite Committee of the Arab League to find a solution to that tragedy.
In agreeing to observe a cease-fire, Iran-Iraq have contributed to restoring calm to the Gulf region, thus facilitating the efforts of the Secretary-General with a view to resolving that fratricidal conflict.
In Afghanistan, General Assembly resolution 43/20 welcomed with satisfaction the signing of the Geneva Agreements on 14 April 1988, an important step towards a definitive settlement of the conflict. In spite of the withdrawal of Soviet troops, calm has not been restored in Afghanistan. The 1988 Agreements are in jeopardy the United Nations good offices mission in Afghanistan and in Pakistan is not enjoying the desired co-operation. It is therefore up to the parties concerned, as well as the United States and the Soviet Union, which are the guarantors of these Agreements, to co-operate with the United Nations in order to make it possible to arrive at a negotiated settlement. In connection with South-East Asia, the informal meetings between the parties to the struggle in Kampuchea, known as the Jakarta Pounds, and the recent international peace conference on Cambodia in Paris have harmonized the positions of the parties with a view to a negotiated settlement of the Cambodian question without any foreign interference.
In the Korean peninsula, the resumption of talks will undoubtedly contribute to the peaceful settlement of the question, lb that end, we support the efforts made by the Korean people towards peaceful reunification through a North-South dialogue, without interference and in accordance with the three principles of independence, peaceful reunification and general national unity, as contained in the joint North-South declaration of 4 July 1972. My delegation is convinced that a reunified and strong Korea could legitimately be represented in the United Nations. We therefore urge all parties to work actively toward the attainment of the peaceful reunification of Korea prior to its admission to the United Nations. 
My delegation is pleased at the positive evolution of the political situation in Central America, which leads to hope for peace in the region. We also highly appreciate the political will demonstrated by the Heads of State of Central America to give effect to Security Council resolution 637 (1989), adopted on 27 July 1989. In this respect, the summit meeting in Honduras in August was significant and the agreements signed on that occasion will contribute to strengthening peace and security in the region.
The settlement of regional conflicts undoubtedly contributes significantly to the safeguarding of international peace and security, but the basic prerequisite for the establishment of lasting peace in the world remains general and complete disarmament, to the benefit of social and economic development for all mankind.
The arms race conducted by the two blocs in addition to being a permanent threat to the survival of the human race absorbs substantial resources. It might be sand that mankind is made to produce the means of its own destruction.
According to reliable sources, the intermediate-range and shorter-range missiles which were the subject of an agreement between the United States and the Soviet Union in 1987 represent only about 4 per cent of the global stockpile of nuclear weapons. That is certainly not a great deal. None the less, it is appropriate to welcome that initiative, which we hope will mark the beginning of a process whose goal is general and complete disarmament and the allocation of the resources thus released to development action. The world cannot continue to spend many hundreds of billions of dollars on the arms race while a tiny fraction of that sum could help to eliminate poverty from out planet. In other words, disarmament should mean not only the reduction of arras and armed forces, but also the reduction of the sums spent on them. The international community must also intensify its efforts to bring about the limitation  reduction and elimination of weapons in order to focus all its economic strength and its technological skill at the development of Member States and international co-operation among all the nations of the world. For as long as three quarters of mankind is confronting an acute development crisis we shall continue to insist on the c elation ship between disarmament and development.
The economic and social situation has not improved in most developing countries. The economies of the countries concerned, in particular the economies of the African countries, have experienced negative growth in real terms. With a foreign debt which amounts to some 3230 billion, Africa can have no successful economic recovery on development programme unless that debt burden is lightened.
In this connection we welcome the initiatives of certain developed countries in cancelling part of the debt of some African countries. Those realistic and constructive initiatives aimed at reducing the volume of debt ate certainly part of the search for a way out of the crisis, but they are not sufficient because they do not constitute a final solution to the problem of indebtedness. They must be strengthened by the relevant suggestions contained in the common African position on the debt crisis.
A definitive settlement of Africa's foreign debt crisis requires energetic, bold decisions in the framework of a strategy based on co-operation, negotiation and shared responsibility. It was in order to give effect to such a strategy that Africa proposed to the international community the convening of an international conference on the African debt. It is clear that the debt crisis is hindering the development of Africa and constitutes the main factor impeding the recovery of economic growth. According to the Economic Commission for Africa, the overall economic growth of the continent averaged 1.4 per cent between 1986 and 1989 and population growth was approximately 3 per cent in that period. That means that per capita income in 1988 was 5 per cent lower than in 1985.
It is noteworthy that the agricultural sector, which constitutes the driving force of roost of Africa's economies, is in a state of serious stagnation, if not disquieting regression, because of the effects of climate disturbances and profound ecological deterioration, such as desertification, but also because of the brutal fall in the prices of agricultural commodities. The industrial sector, far from serving as a financial and material support for agriculture, absorbs an increasingly large share of the meagre resources available, to finance the necessary but very costly imports needed for production.
Because of this, African countries did not benefit from the economic recovery that occurred in the industrialized countries in 1988. The demand for and prices of commodities continued to decline at the same time. Furthermore, the foreign debt situation worsened and the flow of resources towards Africa decreased greatly, making the continent a net exporter of capital.
In addition to recovery programmes adopted by the continent to tackle the situation - for example, the Priority Programme for the Economic Recovery of Africa, adopted in 1985, and the United Nations Programme of Action for African Economic Recovery and Development, adopted in 1986 - over 30 African countries, among than my own, have undertaken, with the support of the International Monetary Fund and the World Bank, processes of stabilization and structural adjustment. The objective of the structural adjustment programmes is to restore in the short term the basic macro-economic balance. Those programmes have a negative impact on economic growth and on the standard of living of the population. In order to mitigate the shortcomings of those structural adjustment models, the 25th summit conference of the Organization of African Unity (OAU), held in Addis Ababa last July, adopted an African frame of reference for structural adjustment programmes that takes into account the long-term development objectives and strategies at the national, sub regional and regional levels.
My delegation hopes that the international community will grasp the relevance of the African formula and promote the adoption of those innovative and well-adapted principles in the approaches taken by international economic and financial institutions that play an essential role in preserving the economic health of the world. Africa is aware that it bears the primary responsibility for its own development. Accordingly, it has made all the sacrifices that the circumstances demand. Africa has committed itself to huge policies of economic reform which will have an impact on the economic and social sectors of public life. The most sensitive social sectors such as education and health, have already been affected greatly. The African States have agreed to accept the resulting political risks because they ate convinced that, at the end of the process  there will be an improvement in the standards of living of their peoples.
The struggle that we are waging today must certainly have as its goal the total development of the individual and harmony in society. It must guarantee social justice, equity and solidarity. In particular, it must lay the foundations that will ensure the survival and development of the child - that fragile sector of our population which is particularly vulnerable to the deterioration of economic conditions. This is why my country is making an urgent appeal to the international community for the prompt convening of a global summit on childhood. It would indeed be regrettable if the profound sacrifices made by the present generation. to assure for its successors a more human and move viable heritage were not to guarantee the survival, protection and development of the child. The adoption of an international convention on the rights of the child would make it possible to improve the conditions of children throughout the world, particularly in the developing countries.
An international conference on the environment will be held in Kali in a few months, with the support and participation of United Nations specialized agencies. The problem of the deterioration of the environment is multidimensional and is particularly difficult to resolve in our countries. Furthermore, the structural rigidity of underdeveloped economies compounds the many factors that cause the deterioration of our fragile ecosystems. By promoting development that is ecologically rational, the United Nations system and the entire international community are demonstrating a commendable awareness of the grave danger that human needs and the vicissitudes of climate pose to the ecological balance of our world. The logical consequence of this awareness is that any approach to ecologically rational development must deal with the disturbing problem of toxic waste. At the Basle Conference Africa shared its own concerns and expressed reservations about codifying transport or movement of toxic wastes. The international community cannot remain indifferent to this all—important question that faces the continent, already so deeply affected by the fragility of its ecosystem and the destructive effects of the global economic crisis.
In conclusion, may I say that it is comforting and encouraging to note that at the dawn of the third millennium the world is experiencing profound changes. However, these changes can be meaningful only if they are accompanied by a collective awareness of the shared destiny of everyone of the planet. The value of these changes depends on the establishment of a new, more just, more equitable and more democratic political, economic, social and cultural order in the world. By meeting the great challenges, by remaining united, our nations and our peoples will honour their commitments undertaken in the United Nations - commitments which, under the Charter, we are duty-bound to strengthen. Thus, we will work to bring together individuals and peoples whose legitimate aspiration is to live, in harmony, in a world of peace, freedom, justice and social progress. I reaffirm the commitment of the people of Mali, of the Democratic Union of Mali and of the Mali Government - in particular. President Moussa Traore - to work tirelessly towards the attainment of these noble deals of the United Nations.
